DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         CUSTOM MARINE SALES, INC., a Florida corporation,
                         Appellant,

                                     v.

       BOYWIC FARMS, LTD., a Florida limited partnership, and
      BROWARD REALTY CORPORATION, a Florida corporation,
                          Appellees.

                              No. 4D17-2828

                              [April 25, 2018]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mily Rodriguez Powell, Judge; L.T. Case
No. CACE 16-2297 (03).

   Louis C. Arslanian, Hollywood, for appellant.

  Gale Ciceric Payne of Gale Payne & Associates, Fort Lauderdale, for
appellees.

KUNTZ, J.

   Custom Marine Sales, Inc. (“Custom Marine”) appeals a non-final order
requiring it to deposit rent payments into the court registry. It argues that
the trial court erred in ordering it to deposit rent pursuant to section
83.232, Florida Statutes (2017), because there is no rent due under the
applicable lease. The commercial lease agreement at issue included a
provision waiving rent payments until the completion of certain
improvements. Because those improvements were not completed, we
reverse.

   Boywic Farms, LTD (“Boywic Farms”) agreed to lease a commercial
property to Custom Marine. Under paragraph 8 of the lease, Boywic Farms
needed to complete improvements to the property before delivering
possession. The lease included the following in its definition of “delivery”:
“Landlord shall be deemed to have delivered possession of the Premises to
Tenant when Landlord has given Tenant ten (10) days’ written notice that
Landlord has substantially completed . . . ” the required improvements.
Paragraph 8 also provides that “rent shall be waived for the period between
the Effective Date and the date on which Landlord delivers possession of
the Premises to Tenant.”

   The language of the lease agreement is clear. When the language of a
contract is unambiguous, it must be enforced based on its plain language.
Hahamovitch v. Hahamovitch, 174 So. 3d 983, 986 (Fla. 2015). It is
undisputed that Boywic Farms waived required rent payments until it
completed the improvements provided for in paragraph 8 of the lease.
Further, it is undisputed that it did not complete those improvements.
Thus, there were no rent payments due under the lease agreement and the
court erred in ordering Custom Marine to deposit payments into the court
registry.

   Reversed and remanded.

CIKLIN and KLINGENSMITH, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   2